Nichols, Chief Justice.
This appeal is from a judgment of the Superior Court of Butts County dismissing a complaint designated as a petition for writ of habeas corpus. The sole complaint of the prisoner relates to an alleged loss of "good time allowance” in 1973. While the prisoner alleges that all *317administrative remedies had been exhausted, such conclusion is not supported by the facts contained in the petition.
Submitted April 21, 1975
Decided April 29, 1975.
William J. Forbes, pro se.
Arthur K. Bolton, Attorney General, Julius C. Daugherty, Jr., for appellee.
1. Under decisions exemplified by Brown v. Caldwell, 231 Ga. 795 (204 SE2d 137); Heard v. Hopper, 233 Ga. 617 (212 SE2d 797), once such administrative remedies have been exhausted the prisoner’s remedy is against the Director of the Department of Corrections for mandamus or injunction but not a petition for writ of habeas corpus. Accordingly, the petition naming only the warden of the facility where the prisoner is serving his sentence as a defendant was properly dismissed.
2. Moreover, under the decision in Wolff v. McDonnell, 418 U. S. 539, 573 (94 SC 2963, 41 LE2d 935), since the alleged possible forfeiture of "good time” allowance in this case occurred prior to the decision in that case, the procedural requirements therein set forth are not applicable here. See Mincey v. Hopper, 233 Ga. 378 (211 SE2d 283).

Judgment affirmed.


All the Justices concur.